Citation Nr: 1547894	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  14-19 768A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether retroactive VA compensation benefits should be counted as income for pension purposes from August 1, 2012, to August 1, 2013.

(The issues of entitlement to higher ratings for the Veteran's residuals of an injury to the left knee, status post-partial meniscectomy, and his residuals of injury to the left hip, and entitlement to a total rating based on individual unemployability due to service-connected disabilities, are the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Ronald C. Syktus, Attorney



ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1972 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin, that reduced the amount of the Veteran's pension benefits from $1021.00 to $983.00, for the period from 
from August 1, 2012, to August 1, 2013.  The Regional Office (RO) in Montgomery, Alabama, currently has jurisdiction over the case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure there is a complete record so that the Veteran may be afforded every possible consideration.

In response to the May 2014 statement of the case (SOC) addressing the issue of whether retroactive VA compensation benefits should be counted as income for pension purposes from August 1, 2012, to August 1, 2013, the Veteran submitted a substantive appeal requesting that he be scheduled for a video-conference hearing before the Board.  Therefore, he must be scheduled for an appropriate hearing on remand.

   
Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a video-conference hearing before the Board at the local RO.  Provide proper notice of the hearing date, time, and location.  

2. After the hearing is conducted, return the case to the Board for further review.  If the Veteran withdraws his hearing request or fails to report for the scheduled hearing, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

